PER CURIAM
This is a personal injury action. Plaintiff seeks recovery for loss of consortium. Defendant’s insurance carrier refused to cover that claim. Defendant’s personal liability is not in issue.
What plaintiff wants determined now is whether the insurer is right or wrong. The trouble is that the insurer is not a party. Nothing that could be determined in this case could bind the insurer. There is nothing for us to decide.1
Affirmed.

 After the oral argument, counsel for defendant’s insurer filed a “stipulation to be bound by jurisdiction and decision.” It achieves nothing to correct the reviewability defect.